DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 have been amended.  Claims 1-9 are pending, and are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Yungping Chiang on 06/02/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to claims 1, 3-4, and 7-9 overcomes the reaction.  The rejection is withdrawn.  However, Applicant’s amendments to claims 3-4, and 7-8 introduce the following new rejection.    

The following rejections are necessitated by the amendment filed 06/02/2022:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, amended claim 3 further defines the surface ligand molecules have high surface affinity with the plasmonic metal nanostructure, and are optionally selected from the group consisting of dimercapto-polyethylene glycols, polyethylene glycols, and 3-aminopropyltriethoxsilanees.   However, the Markush-style claim “optionally selected from the group consisting of” is not appropriate because of the term “optionally”.  It is not clear whether the surface ligand molecules contain dimercapto-polyethylene glycols, polyethylene glycols, and 3-aminopropyltriethoxsilanees or what the surface ligand molecules are.   Therefore, claim 3 is indefinite. 
The term “the surface ligand molecules” seems to be better defined as “have high surface affinity with the plasmonic metal nanostructure, and are selected from the group consisting of dimercapto-polyethylene glycols, polyethylene glycols, and 3-aminopropyltriethoxsilanees, instead.  Applicant’s response is required.     

Amended claim 4 contains the term “optionally selected from”.   However, the meaning of the term “optionally selected from” is not clear, because the term “optionally” means may or may not be present.  In addition, it is not an appropriate Markush-style claim. Therefore, claim 4 is indefinite.  Claim 5 depending on claim 4 is also rejected accordingly.

Amended claim 7 defines the “high molecular organic polymer” with a phrase “optionally selected from the group consisting of polyvinyl pyrrolidone PVP, cetyltrimethylammonium bromide CTAB and sodium dodecyl sulfate SDS”.  For the same reason, claim 7 is indefinite, and rejected. 

Amended claim 8 defines “a mono-component solvent” with a phrase “that is optionally selected from the group consisting of cyclopentanone, dimethylformamide, ethanol, ethylene glycol, or toluene; or and a mixture of multicomponent solvents that consist of mono-component solvents with various boiling points”. However, the meaning of the term “optionally selected from” is not clear, because the term “optionally” means may or may not be present.  In addition, the meaning of the phrase “a mixture of multicomponent solvents that consist of mono-component solvents with various boiling points” is not clear.  Therefore, claim 8 is indefinite.  It seems that the phrase should be replaced with “the multicomponent solvent comprising a mono-component solvent selected from the group consisting of cyclopentanone, dimethylformamide, ethanol, ethylene glycol, and toluene; or a mixture thereof”. 

Amended claim 9 contains a phrase “nanostructure with has remarkable light scattering enhancement characteristics”, wherein the term “remarkable” is a relative term, which is subject to a subjective interpretation.  Therefore, claim 9 is indefinite.


Conclusions
Claims 1-2 and 6 are allowed.
Claims 3-5 and 7-9 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731